  Case 19-40534      Doc 5     Filed 03/31/19    Entered 03/31/19 19:09:56            Desc Main
                                  Document       Page 1 of 1




                                                Certificate Number: 03088-MA-CC-032500044


                                                              03088-MA-CC-032500044




                    CERTIFICATE OF COUNSELING

I CERTIFY that on March 25, 2019, at 7:25 o'clock PM CDT, Tara Croteau
received from Debt Education and Certification Foundation, an agency approved
pursuant to 11 U.S.C. § 111 to provide credit counseling in the District of
Massachusetts, an individual [or group] briefing that complied with the provisions
of 11 U.S.C. §§ 109(h) and 111.
A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate.
This counseling session was conducted by internet and telephone.




Date:   March 25, 2019                          By:      /s/Brianna M Glynn


                                                Name: Brianna M Glynn


                                                Title:   Counselor




* Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See 11 U.S.C. §§ 109(h) and 521(b).
